PER CURIAM:
Asserting a cause of action under 42 U.S.C. § 1983, Charlie J. Singleton instituted this suit against the Vance County Board of Education asking compensatory damages and injunctive relief for the allegedly unlawful termination of his employment as a school teacher. The district court entered judgment in favor of Singleton, awarding damages and attorney fees, and the Board has appealed. Challenging the computative basis of his damages Singleton has filed a cross-appeal.
While it has been raised by neither party, a serious jurisdictional question requires that we remand this case to the district court. The plaintiff asserted jurisdiction under only 28 U.S.C. § 1343(3) and (4), but since the Board of Education, the only named defendant, is not a “person” subject to suit under § 1983, jurisdiction cannot lie under those statutory sections. City of Kenosha v. Bruno, 412 U.S. 507, 93 S.Ct. 2222, 37 L.Ed.2d 109 (1973).
Accordingly, we remand the case to the district court with leave to the plaintiff to amend the jurisdictional allegations of his complaint should he be so advised and, in such event, for further consideration of the jurisdictional question by the court.
Remanded.